NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0172n.06
                            Filed: March 28, 2008

                                        Case No. 07-3669

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 BILL PAPPAS; CHRISTINE PAPPAS,                      )
                                                     )
        Plaintiffs-Appellants,                       )
                                                     )       ON APPEAL FROM THE
                v.                                   )       UNITED STATES DISTRICT
                                                     )       COURT FOR THE SOUTHERN
 STATE FARM FIRE & CASUALTY                          )       DISTRICT OF OHIO
 COMPANY,                                            )
                                                     )
        Defendant-Appellee.                          )
                                                     )
 _______________________________________

BEFORE: NORRIS, BATCHELDER, and GIBBONS, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. On December 17, 2000, Appellants’ home

suffered significant fire damage. Appellants had their homeowner’s insurance policy through State

Farm, which accepted coverage for the loss and paid Appellants $747,757.15 for repairs and

renovation of the home, personal property, and temporary housing. Thereafter, Appellants hired an

independent contractor to renovate their house, with State Farm monitoring the progress of the

project to determine Appellants’ need for additional living expenses. While monitoring the progress

of the renovation, State Farm’s estimator noticed that the independent contractor was not properly

abating the smoked, charred wood in Appellants’ home. State Farm, however, did not inform

Appellants of the problem. It is undisputed that making the proper repairs at the time State Farm’s

estimator perceived the deficiency would not have been unduly costly and Appellants claim that

making the repairs now will cost them $100,000.
        Appellants filed suit in state court alleging that State Farm exhibited bad faith by failing to

inform them of the contractor’s deficient repair work. After removing the case to federal court on

diversity grounds, State Farm moved for summary judgment, arguing that Appellants failed as a

matter of law to demonstrate their claim for breach of the duty of good faith. On May 1, 2007, the

district court granted summary judgment for State Farm, finding that there were no genuine issues

of material fact and that had Appellants failed to establish a prima facie case that State Farm

breached its duty of good faith. Appellants timely appealed that decision.

        After carefully reviewing the record, the law, and the parties’ briefs, we conclude that the

district court’s opinion correctly sets out the applicable law and correctly applies the law to the facts

contained in the record. The issuance of a full written opinion by this court would serve no useful

purpose. Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM.




                                                   2